 4:17-bk-16012 Doc#: 249 Filed: 12/19/18 Entered: 12/19/18 15:28:22 Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 LITTLE ROCK DIVISION

 IN RE:    CANTRELL DRUG COMPANY, INC.,                                    CASE NO. 4:17-bk-16012-J
               Debtor-in-Possession                                                      Chapter 11


                                EX PARTE ORDER OF DISMISSAL

       Comes now before the Court the Motion for Ex Parte Order of Dismissal of this case

filed by the United States Trustee. After consideration of the pertinent pleadings filed therein, the

Court finds that the case should be dismissed. It is, therefore

       ORDERED, that this case be, and is hereby dismissed. It is further

       ORDERED, that the Debtor pay to the United States Trustee the appropriate sum

required pursuant to 28 U.S.C. § 1930(a)(6) within ten (10) days of the entry of this Order, and

simultaneously provide to the United States Trustee an appropriate Affidavit indicating the cash

disbursements for the relevant period. If the fee is not paid as hereinbefore set out, the United

States Trustee will have judgment against the Debtor for the full amount of the quarterly fee,

together with interest, effective ten (10) days from the entry of this Order.

       IT IS SO ORDERED.

                                              _________________________________________
                                              HONORABLE PHYLLIS M. JONES
                                              UNITED Phyllis
                                                      STATES        BANKRUPTCY JUDGE
                                                             M. Jones
                                                         United States Bankruptcy Judge
                                                    Dated: 12/19/2018
                                              DATE: __________________________________
Submitted by:
Joseph A. DiPietro
Trial Attorney, Bar No. 98004
Office of United States Trustee
200 West Capitol Avenue, Suite 1200
Little Rock, AR 72201
Telephone: (501) 324-7357
Email: Joseph.A.DiPietro@usdoj.gov




               EOD: December 19, 2018
 4:17-bk-16012 Doc#: 249 Filed: 12/19/18 Entered: 12/19/18 15:28:22 Page 2 of 2




cc:   United States Trustee
      Cantrell Drug Company, Inc., 7700 Northshore Place, North Little Rock, AR 72118
      Kevin P. Keech, kkeech@keechlawfirm.com
      All parties on matrix
